Citation Nr: 0522493	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, right tonsil, claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.  His service included a tour in Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In August 2003, the veteran attended a Board 
hearing at the RO.

In March 2005, this matter was remanded for preliminary RO 
review and readjudication of evidence received subsequent to 
the October 2002 statement of the case.  A review of the 
record shows that the RO has complied with all remand 
instructions (see Stegall v. West, 11 Vet. App. 268 (1998)), 
and a supplemental statement of the case was issued in May 
2005.  


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Squamous cell carcinoma, right tonsil, was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is squamous cell carcinoma, right tonsil, 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.




CONCLUSION OF LAW

Squamous cell carcinoma, right tonsil was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2001.  
The letter predated the September 2001 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The April 2001 letter has clearly advised the veteran of the 
evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA opinion 
prepared in July 2004.  The opinion obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.  See also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

II.  Factual Background

On an examination performed for separation purposes in 
November 1969, the only defects and diagnoses reflected were 
a ganglion dorsal surface right wrist, and birthmark in AAL 
halfway between umbilicus and xiphoid.  The veteran's mouth, 
throat, and nose were clinically evaluated as normal.

Private medical records reflect that in September 1998, the 
veteran was diagnosed as having squamous cell carcinoma of 
the right oropharynx with metastasis to the lymph nodes in 
the right neck.  A right tonsillectomy and direct 
laryngoscopy were performed in September 1998, followed by 
chemoradiation.  In January 1999, the veteran underwent a 
right modified racial neck dissection for metastatic squamous 
cell carcinoma from primary site of tonsil.

Private medical records dated in 1999 and 2000 reflect a past 
medical history significant for throat cancer, but no history 
of cancer of the breast, colon, lung, nasal cavity, oral 
cavity, thyroid, prostate, renal/kidney, skin, or metastatic 
cancer, leukemia, and lymphoma.  His social history reflected 
use of cigarettes, two packs a day for 20 years, however, he 
quit in 1998.  His alcohol intake was one case of beer per 
week.  

In December 2000, the veteran's private oncologist, Dr. 
Richard L. Scher, M.D., F.A.C.S. (Assistant Professor, Duke 
University Medical Center) opined that the veteran's 
malignancy "fits within the criteria of diseases currently 
recognized by the VA Medical System as related to herbacide 
[sic] exposure including respiratory cancers with this cancer 
being part of the pharyngeal system."

In October 2001, a VA physician opined that the medical 
evidence of record indicates that the veteran does not have a 
respiratory cancer or cancer involving the larynx.  The 
physician noted that the primary cancer was the right tonsil 
and that findings in September 1998 and December 1999 
revealed that the larynx was "ok."  

In August 2003, the veteran testified that post-service his 
diagnosed cancer should be considered as part of the 
respiratory system.  He also stated that his cancer could be 
considered a form of lymphoma, to include non-Hodgkin's 
lymphoma.

In July 2004, a VA physician, the Chief of 
Hematology/Oncology Section, offered an opinion.  The 
physician stated the chart and record variably describe the 
location of the veteran's carcinoma as being in the right 
oropharynx, right tonsil, and the base of tongue.  As a 
practicing medical oncologist, he was incapable of 
ascertaining the precise location, and as it is an anatomic 
question, the precise location would need to be specified by 
a certified surgical oncologist in the field of ear, nose, 
and throat disease.  The physician opined that the veteran's 
cancer was not a cancer of the lungs, bronchus, larynx, or 
trachea, and the veteran's cancer was a cancer of the 
nasopharyngeal tissues.  The physician opined as follows:

[A]fter intensive review one assumes by 
[VA], Agent Orange exposure has been felt 
to be a risk factor for the development 
malignancies in the 'respiratory tract,' 
but all of the areas listed are below the 
level of the vocal cords, i.e. in areas 
exclusively lined by respiratory columnar 
epithelium.  Above the vocal cords, the 
nasopharynx is lined by squamous 
epithelia.  This difference in tissue 
type, which is exposed potentially to 
herbicides may relate to the fact that 
prior investigation by [VA] has not found 
an epidemiologic link with oropharyngeal 
cancers and Agent Orange exposure.  This 
is I must state for the record, is an 
inference on my part, as I am not privy 
to the particulars of the epidemiological 
data base utilized by [VA], which has 
resulted in the specific listings of 
those cancers that are felt possibly 
related to Agent Orange exposure.  There 
is overwhelming epidemiologic evidence 
that tobacco abuse is a causative 
association with the development of 
carcinomas of the nasopharynx, which [the 
veteran] has suffered from.  This is 
exacerbated by the social history present 
in the record of an alcohol intake of 1 
case of beer per week.  Given the known 
and accepted association of 
tobacco/alcohol use with oropharyngeal 
carcinoma, it is difficult to give 
credence to a theoretical consideration 
and extrapolation without epidemiologic 
support for Agent Orange causation, in my 
opinion.



III.  Analysis

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The medical evidence of 
record shows that the veteran has squamous cell carcinoma, 
however, the question turns to whether the veteran's squamous 
cell carcinoma, right tonsil, would trigger the regulatory 
provisions for presumptive service connection due to exposure 
to Agent Orange.  38 C.F.R. § 3.309(e).  As noted, the four 
respiratory cancers that may be presumptively service-
connected under 38 C.F.R. § 3.309(e) are cancer of the lung, 
bronchus, larynx, or trachea.  The specific issue before the 
Board is whether the veteran's cancer of the right oropharynx 
constitutes a respiratory cancer for VA purposes.

Evidence favoring classification the veteran's carcinoma as a 
respiratory cancer is in the December 2000 opinion from the 
veteran's private physician.  Dr. Scher opined that the 
veteran's squamous cell carcinoma of the right oropharynx is 
part of the pharyngeal system, therefore, it constitutes a 
respiratory cancer which is related to herbicide exposure.  

Evidence against classifying the veteran's carcinoma as a 
respiratory cancer is in separate opinions offered by two VA 
physicians.  In October 2001, a VA physician, upon reviewing 
the veteran's medical records, opined that the veteran does 
not have a respiratory cancer or cancer involving the larynx.

In July 2004, upon review of the veteran's medical records, a 
VA physician opined that the veteran's cancer was not a 
cancer of the lung, bronchus, larynx, or trachea, but was 
cancer of the nasopharyngeal tissues.  The physician 
explained that the presumptive cancers are below the level of 
the vocal cords, in areas exclusively lined by respiratory 
columnar epithelium.  The nasopharynx is lined by squamous 
epithelia and above the vocal cords.  Without epidemiologic 
support for Agent Orange causation, the physician was unable 
to give credence to a theoretical consideration of an 
etiological relationship.

In consideration of the three opinions set forth, the Board 
finds that the weight of evidence is against a finding that 
the veteran's carcinoma is a cancer of the lungs, bronchus, 
larynx, or trachea, based on the VA opinions that the 
veteran's diagnosed carcinoma does not constitutes a 
respiratory cancer for VA purposes.  The Board finds that the 
July 2004 medical opinion is persuasive in light of the 
detailed rationale describing the differences in the types of 
tissues located at different points in the airway.  It 
appears that veteran's cancer was not located in the areas 
specifically listed under the presumptive provisions.  In 
that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  The private medical opinion of 
record does not include any detailed rationale and expressed 
essentially a general opinion without supporting analysis.  
As such, the Board finds that it is entitled to less weight 
than the July 2004 opinion.  There is otherwise no medical 
evidence of record to rebut the conclusion that there is no 
positive association between exposure to Agent Orange and the 
development of carcinoma of the right tonsil.  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board has considered the veteran's lay contentions that 
his diagnosed carcinoma should be considered non-Hodgkin's 
lymphoma for presumptive purposes, however, the medical 
evidence does not reflect a diagnosis of lymphoma.  Moreover, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Additionally, with no evidence of carcinoma in service or for 
more than 28 years after discharge from service and no 
medical evidence of record suggesting a link between the 
veteran's current disease and his active duty service, to 
include exposure to herbicides, there is no basis for 
awarding service connection for squamous cell carcinoma of 
the right tonsil.  In fact, in acknowledging the veteran's 
history of tobacco and alcohol use, the July 2004 VA 
physician opined that epidemiologic evidence associates 
carcinomas of the nasopharynx with tobacco abuse, and is 
exacerbated by alcohol intake.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, neither the veteran, his representative, nor the 
Board are shown to be competent to render medical diagnoses 
or opinions as to medical causation.  The questions involved 
are clearly medical in nature and must be addressed by 
medical personnel.  For the reasons outlined above, the Board 
finds that the preponderance of the competent evidence is 
against the veteran's claim.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination in this 
case.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


